 1

 2

 3

 4

 5                       UNITED STATES DISTRICT COURT
 6
                                 DISTRICT OF NEVADA
 7
     UNITED STATES OF AMERICA,
 8
          Plaintiff,                    Case No. 3:19-CR-00026-LRH-WGC
 9   v.
                                        ORDER APPROVING
10   IVY ELLIOTT,                       STIPULATION AND ORDER TO
                                        CONTINUE SENTENCING HEARING
11              Defendant.
     __________________________/        (Third Request)
12
          IT IS HEREBY STIPULATED AND AGREED by and through Christopher
13
     Chiou, Acting United States Attorney for the District of Nevada, and
14
     Megan Rachow, Assistant United States Attorney, counsel for the
15
     United States of America, and Janice A. Hubbard, Esq., counsel for
16
     defendant, Ivy Elliott, that the sentencing hearing currently
17
     scheduled for to August 24, 2021, be vacated and continued to
18
     September 2, 2021 at 11:00 a.m.
19
          1. The additional time requested by this Stipulation to Continue
20
     Sentencing Hearing is reasonable pursuant to Fed.R.Crim.P. Rule
21
     32(b)(2), which states that the “court may, for good cause, change
22
     any time limits prescribed in this rule.”
23
          2.   A conflict has arisen in defense counsel’s calendar which
24
     will make her unavailable that week.     In addition, Ms. Elliott may
25
     be a witness in the pending trial, which should precede her
26
     sentencing.
                                         1
 1        3.   Further, the additional time is requested to allow the

 2   parties to prepare for the sentencing hearing.

 3        4. Defendant is out of custody and agrees with the continuance.

 4        5. All parties agree to the continuance.
 5        6. This Stipulation is made in good faith and with good cause,
 6   and not for the purposes of delay.
 7                      DATED this 28th day of June, 2021.
 8
     CHRISTOPHER CHIOU
 9
     Acting United States Attorney
10
     /s/ Megan Rachow____________                              /s/ Janice A. Hubbard
11
     MEGAN RACHOW                                              JANICE A. HUBBARD, ESQ.
     Assistant United States Attorney                          Counsel for Ivy Elliott
12

13

14                                                     ORDER

15        IT IS HEREBY ORDERED THAT, based upon the foregoing

16   Stipulation by the parties, and GOOD CAUSE APPEARING, the sentencing

17   hearing currently scheduled for to August 24, 2021 be vacated and

18   continued to September 2, 2021 at 11:00 a.m.

19                            This is good LRH signature




20         6/29/2021
     DATED __________

21

22
                           ________________________________
23                         HON. LARRY R. HICKS
                           UNITED STATES DISTRICT JUDGE
24

25

26


                                                           2
